Citation Nr: 1619026	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gunshot residuals in the right leg.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to June 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these matters in October 2014.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in July 2009.  Evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include a mood disorder and major depressive disorder.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran sustained a gunshot to the right leg during service.

2.  There is no competent evidence that the Veteran had a right hip disability during the appeal period or in proximity to the claim for service connection for a right hip disability.

3.  There is no competent evidence that the Veteran had a right arm disability during the appeal period or in proximity to the claim for service connection for a right arm disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gunshot residuals in the right leg are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for entitlement to service connection for a right arm disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in August 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection and to the establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  In February and March 2010, the RO requested from the Social Security Administration (SSA) evidence associated with any claim for SSA disability benefits the Veteran may have submitted.  In March 2010, SSA notified VA that it had no records for the Veteran or was unable to locate such records.  In April 2010, VA sent the Veteran a letter informing him that VA was unable to obtain SSA records, and that he may submit any such records in his possession.  Thus, VA has satisfied its duty to assist in obtaining records associated with any SSA disability claim the Veteran may have submitted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran has not been provided VA examination with regard to the issues decided herein.  However, as will be discussed below, the Veteran is not shown to have sustained a gunshot to the right leg during service and there is no competent evidence of a current diagnosed right arm or right hip disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As there is no competent evidence of a current disability or evidence establishing that an event, injury, or disease occurred in service, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board previously remanded this case in October 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the October 2014 Board remand directed the AOJ to take appropriate steps to obtain and associate with the record all VA and private treatment records relevant to the matters on appeal, notify the Veteran that he may submit additional evidence to support his claim, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the October 2014 Board remand, the AOJ sent the Veteran a letter in March 2015 asking him to identify any VA and non-VA healthcare providers and informing him that he may submit evidence directly to VA.  The AOJ also obtained treatment records from the C. W. Bill Young VA Medical Center in Bay Pines, Florida, and readjudicated the appeal in an April 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall 11 Vet. App. 268.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis - Gunshot Residuals in the Right Leg

The Veteran contends that he was shot in the right leg during basic training in Ft. Knox, Kentucky, and was in the Ft. Knox base hospital for 9 months for treatment.  See VA Form 21-526, received in July 2009; VA Form 21-0781, Statement in support of Claim for Service Connection for PTSD, received in September 2009.

The Veteran's service personnel records show that he was assigned to basic combat training at Ft. Knox, Kentucky, beginning in March 1973, and that he received an honorable discharge in June 1973.

The Veteran's service treatment records show that, during service, the Veteran sought treatment for various conditions, including fainting spells, pain in his left shoulder after receiving shots, and an upper respiratory infection.  However, they do not show that the Veteran sought treatment for a gunshot wound or any residuals thereof.  A June 1973 Medical Board Proceedings form documents that the Veteran was deemed medically unfit for enlistment in accordance with current medical fitness standards due to a diagnosis of passive-aggressive personality.  The condition was considered to have existed prior to service, not incurred in the line of duty, and not aggravated by active duty.  The Medical Board Proceedings form makes no mention of a gunshot wound or any residuals thereof.  A June 1973 report of medical examination notes abnormality of the head, face, and scalp, and psychiatric evaluation abnormal for passive- aggressive personality, but normal examinations of the upper and lower extremities, spine, and other parts of the musculoskeletal system.  On a June 1973 report of medical history, the Veteran endorsed swollen or painful joints; dizziness or fainting spells; severe tooth or gum trouble; head injury; shortness of breath; adverse reaction to serum, drug, or medicine; tumor, growth, cyst, cancer; foot trouble; neuritis; frequent trouble sleeping; and depression or excessive worry.  The Veteran denied bone, joint, or other deformity; lameness; painful or "trick" shoulder or elbow; and "trick" or locked knee.  He also denied ever having had any illness or injury other than those specifically noted on the form, and reported his overall health to be "good."  In short, the Veteran's service treatment notes make no reference to a gunshot wound in the right leg or any residuals thereof.

VA treatment records dating during the appeal period and in proximity thereto show that the Veteran has reported or been treated for, among other things, a mood disorder, major depressive disorder, cocaine dependency, a history of head trauma as a teenager, and low back pain.  They do not show complaints of, or otherwise make mention of, a gunshot wound in the right leg or any residuals thereof.  The Veteran had normal examinations of the extremities and denied musculoskeletal symptoms at several visits.

The Board notes that the Veteran is competent to report an in-service gunshot wound.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not credible in that regard as the record, aside from the Veteran's own assertions, is entirely absent for any mention of a gunshot wound.  The Veteran reports that the gunshot wound required 9 months care in the Ft. Knox base hospital.  An injury of the magnitude reported by the Veteran, namely, a gunshot wound requiring 9 months of hospitalization, would have been reflected in the service treatment records.  However, there is no record of treatment for such an injury, nor is such an injury documented in the Medical Board Proceedings form, the June 1973 report of medical examination, or even on the June 1973 report of medical history.  Thus, the service treatment records do not corroborate the Veteran's assertions.  Moreover, the Board notes that the Veteran had less than 9 months of active service.  Therefore, his report of having been hospitalized for 9 months at the Ft. Knox base hospital is inconsistent with the time, place, and circumstances of the Veteran's service.  Furthermore, the treatment records contemporaneous to the Veteran's claim make no mention of complaints of or treatment for a gunshot wound in the right leg or any residuals thereof.  As such, the Board therefore finds the Veteran's reports of suffering an in-service gunshot to the right leg not to be credible, and thus affords those reports no probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record).

The Board acknowledges the Veteran's argument that the reported in-service gunshot in the right leg qualifies as a combat-related injury because it occurred during combat training and, therefore, is presumed to have occurred under the provisions of 38 U.S.C.A. § 1154(b) such that corroborating evidence is not required.  See Informal Hearing Presentation, received in March 2016.  However, the provisions of 38 U.S.C.A. § 1154(b) apply only to veterans "who engaged in combat with the enemy."  Combat training is not engaging in combat with the enemy.  The record does not otherwise show that the Veteran engaged in combat with the enemy.  Therefore, the presumptive combat provisions of 38 U.S.C.A. § 1154(b) are not for application in this case.

In light of the lack of corroborating evidence showing that the Veteran suffered a gunshot wound in the right leg during service, and the inconsistency between the Veteran's statements and the other evidence of record, the Board concludes that the Veteran is not shown to have sustained a gunshot to the right leg during service.  Thus, the evidence does not show that the Veteran suffered an in-service injury as to the claimed gunshot in the right leg.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for gunshot residuals in the right leg.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Right Hip Disability

The Veteran contends that he has a right hip disability that is causally related to his active service.  He has argued that the right hip disability is either directly related to an in-service gunshot in the right leg or is secondarily related thereto.  See, VA Form 21-526, received in July 2009; VA form 21-4138, received in December 2009; Informal Hearing Presentation, received in March 2016.  The Veteran has not reported any particular symptoms or manifestations associated with the claimed right hip disability.

VA treatment records dating during the appeal period and in proximity thereto show that the Veteran has reported or been treated for, among other things, a mood disorder, major depressive disorder, cocaine dependency, a history of head trauma as a teenager, and low back pain.  They do not show current complaints of, treatment for, or diagnosis of a right hip disability.  The Veteran had normal examinations of the extremities and denied musculoskeletal symptoms at several visits.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  In this case, the evidence does not reflect complaint of, treatment for, or diagnosis of a right hip disability.  As such, there is no evidence of record showing that the Veteran had a right hip disability at any point during or in proximity to the appeal.

In addition, the Board notes that, throughout the pendency of the appeal, the Veteran's contention has been that the claimed right hip disability is the result of an in-service gunshot in the right leg.  However, as discussed above, the Veteran's assertion that he was shot in the right leg during service is not considered credible as it is unsupported by and inconsistent with the evidence of record, to include the service treatment records.  Therefore, his assertion that he has a right hip disability due to an in-service gunshot in the right leg is also considered not credible.

The Board recognizes the Veteran's belief that he has a right hip disability.  However, the Veteran has not been shown to possess the medical expertise and knowledge required to diagnose a medically determinable right hip disability.  Therefore, his statements do not constitute competent evidence that he has a right hip disability.  See Jandreau, 492 F.3d at 1377 n.4.

In summary, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosed right hip disability.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions have been considered, and found to be inconsistent with the record, to include the service treatment records and the treatment records contemporaneous to the claim.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Analysis - Right Arm Disability

The Veteran contends that he has a right arm disability that is causally related to his active service.  He has argued that the right arm disability is either directly related to a gunshot wound in the right leg or is secondarily related thereto.  See, VA Form 21-526, received in July 2009; VA form 21-4138, received in December 2009; Informal Hearing Presentation, received in March 2016.  The Veteran has not reported any particular symptoms or manifestations associated with the claimed right arm disability.

VA treatment records dating during the appeal period and in proximity thereto show that the Veteran has reported or been treated for, among other things, a mood disorder, major depressive disorder, cocaine dependency, a history of head trauma as a teenager, and low back pain.  They do not show complaints of, treatment for, or diagnosis of a right arm disability.  The Veteran had normal examinations of the extremities and denied musculoskeletal symptoms at several visits.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during or in proximity to a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  In this case, the evidence does not reflect current complaints of, treatment for, or diagnosis of a right arm disability.  As such, there is no evidence of record showing that the Veteran had a right arm disability at any point during or in proximity to the appeal.

In addition, the Board notes that, throughout the pendency of the appeal, the Veteran's contention has been that the claimed right arm disability is the result of an in-service gunshot in the right leg.  However, as discussed above, the Veteran's assertion that he was shot in the right leg during service is not considered credible as it is unsupported by and inconsistent with the evidence of record, to include the service treatment records.  Therefore, his assertion that he has a right arm disability due to an in-service gunshot in the right leg is also considered not credible.

The Board recognizes the Veteran's belief that he has a right arm disability.  However, the Veteran has not been shown to possess the medical expertise and knowledge required to diagnose a medically determinable right arm disability.  Therefore, his statements do not constitute competent evidence that he has a right arm disability.  See Jandreau, 492 F.3d at 1377 n.4.

In summary, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosed right arm disability.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions have been considered, and found to be inconsistent with the record, to include the service treatment records and the treatment records contemporaneous to the claim.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gunshot residuals in the right leg is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right arm disability is denied.


REMAND

The Veteran contends that he has PTSD that is causally related to his active service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board before August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

In September 2009, the Veteran submitted a VA Form 21-0781, Statement in support of Claim for Service Connection for PTSD, describing an in-service stressor of being shot in the leg on a training range at Ft. Knox.  As discussed in the above decision, there is no probative evidence of record showing that the Veteran was shot in the leg during his active service.  However, a review of the VA treatment records reveals that, in February 2010, the Veteran reported depression since leaving the military.  He described an in-service incident in which a drill sergeant knocked him to the floor and kicked him in the head when he did not respond to orders.  The Veteran reported that, since that time, he has had "attacks" that include symptoms of sweating.  The VA treatment records show diagnoses for a mood disorder and major depressive disorder.  They also show that the Veteran has had positive depression and PTSD screens, that his assessments have included a rule-out diagnosis for PTSD, and that at least one treatment provider has described the Veteran as having "PTSD-related" anxiety.  The Board finds that a remand is required so that the AOJ may take appropriate action to further identify and verify the in-service stressor reported by the Veteran in the VA treatment records.

The Board notes that the in-service stressor reported by the Veteran in the VA treatment records relates to a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In this case, there is no indication in the record that the Veteran has been provided the appropriate notice advising him that VA will consider evidence from sources other than the service treatment records.  He has not been apprised of all types of evidence he may submit in support of his claim.  On remand, the Veteran must be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on in-service personal assault in accordance with 38 C.F.R. § 3.304(f)(5).

In addition, the Veteran has not yet been afforded a VA examination in regard to his claimed acquired psychiatric disabilities.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed above, the record shows that the Veteran has been diagnosed with acquired psychiatric disorders, to include a mood disorder and major depressive disorder, and that he reports he has experienced depression since being knocked to the ground and kicked by his drill sergeant in service.  The Board finds that the record meets the criteria for provision of a VA examination as to the claimed acquired psychiatric disabilities.  Therefore, on remand, such a VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide more specific details concerning the alleged in-service incident in which he was knocked to the ground and kicked by a drill sergeant.  The Veteran should be asked to identify the names of people who were involved in the incident, the place where the incident occurred, and a more specific date or time frame for the incident.

In accordance with 38 C.F.R. § 3.304(f)(5), the Veteran must also be advised of the types of information and evidence necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault.  The Veteran must be informed that evidence from sources other than his service records may constitute credible supporting evidence of the stressor.

The AOJ should review any response from the Veteran regarding the PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent evidence.  The AOJ should make an appropriate request to the Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any acquired psychiatric disability demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.

The AOJ must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events or any personal assault may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a.  Identify all psychiatric disabilities demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  If PTSD, mood disorder, and/or major depressive disorder is/are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  The explanation should address the rule-out diagnosis for PTSD, positive PTSD screens, and confirmed diagnoses for mood disorder and major depressive disorder in the VA treatment records.

b.  The examiner must elicit from the Veteran a detailed history of the alleged in-service personal assault, and review the Veteran's service treatment records and post-service medical and psychiatric history.  Based on the review of the record and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault.  Behavioral changes that may constitute credible evidence of a personal assault include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015). 

c.  If there is a verified stressor and the Veteran has a diagnosis of PTSD under the DSM-IV, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

d.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability other than PTSD is causally related to the Veteran's active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.  Any opinion provided should reflect consideration of the Veteran's statements in the VA treatment records that he has experienced depression since his active service.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for PTSD and/or any other acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


